Hill, O. J.
1. A “squatter” may be defined to be a person who settles or locates on land, inclosed or uninclosed, with no bona fide claim or color of title and without the consent of the owner. Penal Code (1910), § 216, subd. 4; Words and Phrases Judicially Defined, vol. 7, p. 6619.
2. An indictment charged that the accused “did then and there unlawfully and with force and arms squat and settle and remain on the inclosed lands” of a person named (describing the same), with no bona fide claim of title thereto and without the consent of the owner therein named. The undisputed evidence in support of this allegation shows that the accused walked up to a window of a dwelling house on the land in question, looked in the window for a second, and then crawled under the house, where he remained for a few minutes. When he came from under the house, he was pursued and caught by the owner. Held, that the evidence is insufficient to support the allegation that the accused was guilty of an act of trespass in squatting or settling upon the land, and a conviction was unauthorized. . Judgment reversed.